Third District Court of Appeal
                                  State of Florida

                              Opinion filed July 29, 2015.
           Not final until disposition of timely filed motion for rehearing.

                                 ________________

                                   No. 15-1588
                            Lower Tribunal No. 92-21317
                                ________________


                                Dallas Y. Goodloe,
                                      Petitioner,

                                          vs.

                                Julie L. Jones, etc.,
                                     Respondent.



      A Case of Original Jurisdiction – Habeas Corpus.

      Dallas Y. Goodloe, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Assistant
Attorney General, for respondent.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      PER CURIAM.

      Dallas Y. Goodloe petitions for a writ of habeas corpus in order to obtain

credit for 364 days served prior to sentencing.         The state has conceded that

petitioner is entitled to be credited the time requested.
      Based upon the state’s proper concession, we grant the petition and remand

this matter to the trial court for correction of Goodloe’s sentence through the award

of an additional credit of 364 days for time served.

      Petition granted.




                                          2